DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 10, 11, 13, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a current” in the fifth and sixth clauses. However, no further explanation was given as to what current is being referred to in the claim. Additionally, it is unclear if the second recitation of “a current” is the same or different from the first recitation of “a current”. It appears the limitation is referring to the output power of the plurality of solar cells as “a current”. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-8, 10, 11, 13, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US 2012/0133322).
Regarding claim 1, Walsh discloses a curved solar cell module (14) comprising: 
a curved transparent substrate (the solar panel can be formed on a glass substrate or within a window; [0029]) including a first region having a first curvature (region B below) and a second region having a second curvature (region A below) larger than the first curvature and disposed at a periphery of the first region (the second curvature in region A is sloped downwards and steeper compared to the first curvature in region B, as shown in Figure 3 below); 
a first output unit (one of modules 22 in region B below) including a plurality of first solar cells (20) disposed along the first curvature at the first region and having a first slope and connected to each other in series ([0028]; see Figure 3), and at least one first optimizer (DC/DC boost converter 36) connected to the plurality of first solar cells to adjust output power thereof (each module 22 has its own DC/DC boost converter; [0032]; see Figure 7); and 
a second output unit (another one of modules 22 in region A below) including a plurality of second solar cells disposed along the second curvature at the second region and having a second slope larger than the first slope and electrically connected to each other (as set forth above), and at least one second optimizer (a corresponding DC/DC boost converter 36) connected to the plurality of second solar cells to adjust output power thereof (as set forth above), 
wherein the plurality of first solar cells are electrically connected to the plurality of second solar cells only through the at least one first optimizer and the at least one second optimizer (see circuit in Figure 7).

    PNG
    media_image1.png
    357
    517
    media_image1.png
    Greyscale

While Walsh does not expressly disclose a number of the plurality of first solar cells connected to the at least one first optimizer is greater than a number of the plurality of second solar cells connected to the at least one second optimizer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged a larger number of solar cells in the plurality of first solar cells that is on the flatter portion of the curved solar cell module (as set forth above), as it would not have any shading concerns, and to arrange a smaller number of solar cells in the plurality of second solar cells that is on the steeper portion of the curved solar cell module (as set forth above), as it is more likely to be shaded ([0031] and [0035]).
Additionally, it is noted that a processing capacity of the at least one first optimizer would be greater than a processing capacity of the at least one second optimizer, as it is disclosed that the boost converters adjust the output voltage of each module accordingly ([0032]), and modified Walsh teaches the number of first solar cells connected to the at least one first optimizer to be greater than the number of second solar cells connected to the at least one second optimizer, such that the processing capacity of the at least one first optimizer would be greater to accommodate the larger number of solar cells.
Regarding limitations directed to a manner of operating the disclosed solar cell module (e.g. wherein the at least one first optimizer periodically monitors an input power generated by the plurality of first solar cells, and when the input power of a current period is lower than that of a past period thereof, operates to raise a current to prevent the input power from falling, wherein the at least one second optimizer periodically monitors an input power generated by the plurality of second solar cell, and when the input power of a current period is lower than that of a past period thereof, operates to raise a current to prevent the input power from falling), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Therefore, the limitations have not been given patentable weight.
Regarding claim 6, modified Walsh discloses all the claim limitations as set forth above, and further discloses the curved transparent substrate is divided into the first region and the second region based on a reference line in a first direction to which each of the plurality of first solar cells and the plurality of second solar cells are connected (as shown above, the reference line is in a horizontal direction, where the solar cells are connected in both directions as shown in Figure 7).
Regarding claim 7, modified Walsh discloses all the claim limitations as set forth above, and further discloses the plurality of first solar cells and the plurality of second solar cells are disposed together to form an mxn matrix (see Figures 3 and 7), and 
wherein each of the plurality of first solar cells and the plurality of second solar cells includes at least one string (see strings of cells in Figure 7. It is further disclosed in paragraph [0028] that each cell 20 within a module is electrically connected in series through a stringer, such that all cells within a module is connected in a string).
Regarding claim 8, modified Walsh discloses all the claim limitations as set forth above.
While Walsh does not expressly disclose a number of strings of the plurality of first solar cells disposed in the first region is greater than a total number of strings of the plurality of second solar cells disposed in the second region, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged a larger number of solar cells in the first region that is on the flatter portion of the curved solar cell module (as set forth above) so that the number of strings would be more than the total number of strings in the second region, as it would not have any shading concerns, where the second region would be more likely to have shading concerns ([0031] and [0035]).
Regarding claim 10, modified Walsh discloses all the claim limitations as set forth above, and further discloses the strings of the plurality of first solar cells disposed in the first region include a plurality of string sets in which at least two neighboring strings are connected in series for each string set (as set forth above; [0028]; see Figure 7), 
wherein the at least one first optimizer includes a plurality of optimizers (optimizers in the bottom row in Figure 7) each connected to one of the plurality of string sets, respectively (see Figure 7, such that all of the string sets are electrically connected to one of the optimizers in the bottom row).
Regarding claim 11, modified Walsh discloses all the claim limitations as set forth above, and further discloses the first output unit includes only one first optimizer, and the second output unit includes only one second optimizer (see Figure 7, where each module 22 is connected to a power booster 36).
Regarding claim 13, modified Walsh discloses all the claim limitations as set forth above, and further discloses the second region is an edge region including side surfaces of the curved transparent substrate (as set forth above).
Regarding claim 22, modified Walsh discloses all the claim limitations as set forth above, and further discloses a processing capacity of the at least one first optimizer is set to correspond to a total number of strings of the plurality of first solar cells (the selected optimizer would have a processing capacity that corresponds to the number of solar cells in order to carry out the function), and wherein a processing capacity of the at least one second optimizer is set to correspond to a total number of strings of the plurality of second solar cells (the selected optimizer would have a processing capacity that corresponds to the number of solar cells in order to carry out the function).
Regarding claim 23, modified Walsh discloses all the claim limitations as set forth above, and further discloses the plurality of first solar cells are disposed only in the first region, and the plurality of second solar cells are disposed only in the second region (as set forth above).
Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive. 
Applicant argues that Walsh teaches away from modifying the number of the plurality of first solar cells connected to the at least one first optimizer to be greater than a number of the plurality of second solar cells connected to the at least one second optimizer because Walsh discloses in paragraph [0035] that the solar panel 14 is split or divided into a plurality of modules 22 in order to address the problem with shading in a module, where the solution is to group the likely shaded cells with the likely non shaded cells.
However, Walsh discloses in paragraph [0035] that the solar panel 14 is split into multiple modules 22, such that an object layer on a solar cell in a module 22 will not affect other modules 22, which does not teach away from modifying the number of solar cells within a particular module. In fact, Walsh states in paragraph [0035] that “the cells 20 may be arranged within the module 22 to maximize radiation reception”, such that it supports the idea that more cells can be arranged in the flatter middle portion of a curved solar panel in order to “maximize radiation reception” according to Walsh when Walsh discloses the curvature would result in “one corner of the roof will receive more radiation than another portion at various solar radiation angles”, such that it would be obvious to one of ordinary skill in the art to arrange less solar cells in the modules that are in the less radiated areas and not affect the modules that would be in the more radiated areas. 
Additionally, it appears applicant is arguing that the instant specification only groups likely non shaded cells together while grouping only likely shaded cells together. However, nowhere does the instant specification states such a feature. In fact, the specification states in paragraph [0045] that “some light does not reach properly to the second solar cell C2 due to the slope. Therefore, the amount of the light incident on the first solar cell C1 may be greater than that of the light incident on the second solar cell C2” and one can see in Figure 3 that depending on the angle of radiation, not all cells in region S2 would be shaded. It is also perceivable by one of ordinary skill in the art that the areas of the roof that receive less radiation as mentioned by Walsh would be where the “likely shaded cells” would be located and that not all of the “likely shaded cells” would be shaded at one time, as shown by the instant specification. 
Applicant further argues that Walsh discloses splitting the roof in half and adds a converter to each, such that the first and second regions have the same curvature and same number of solar cells. 
However, as set forth in the Office Action above, the rejection is not based on an anticipation of Walsh’s disclosure but an obviousness rejection based on the disclosure of Walsh. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of teachings.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that applicant has not made any arguments or presented any evidence as to why it would not have been obvious to modify Walsh based on the rationale and motivation as set forth in the Office Action but has only argued what Walsh has disclosed by itself, which is not what the rejection is based upon.
Applicant also argues the DC/DC converter 36 of Walsh simply boosts the voltage 10 to 12 V output from each module to 14 to 16 V to charge the low voltage battery. However, the optimizer as claimed merely boosts the output, such that the DC/DC converter of Walsh reads upon the optimizer as claimed and applicant has not provided any evidence or explanation for any differences. 
Therefore, the arguments were not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721